DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 12 and 13 are objected to because of the following informalities:  
Line 3, “Interlayer dielectric” should read “interlayer dielectric layer”
12. The transparent organic light emitting display apparatus according to claim 11, wherein the taper angle of the first protection layer in the undercut area is larger than the taper angle of the interlayer dielectric layer in the undercut area.  
13. The transparent organic light emitting display apparatus according to claim 10, wherein a width of the thru hole of the first protection layer in the undercut area is larger than a width of the indented area the interlayer dielectric layer in the undercut area.  
Appropriate correction is required.
Examiner’s Note
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17 in the reply filed on 08 March 2021 is acknowledged. 
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 March 2021.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5-9, 14 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han et al. US 2020/0106045.

    PNG
    media_image1.png
    372
    576
    media_image1.png
    Greyscale

Regarding claim 1, Han et al. Fig. 7 discloses a transparent organic light emitting display apparatus comprising: 

wherein the transmission area includes: 
a planarization layer 207b (e.g. insulating interlayer serving as a planar layer for the DL) covering a thin film transistor TFT of the emission area, and including an overhanging portion (e.g. protruding tip PT1), 
an encapsulation layer 310 disposed on the planarization layer, and 
an undercut area disposed below the overhanging portion of the planarization layer, and filled by the encapsulation layer.  
Regarding claim 5, Han et al. Fig. 7 discloses the transparent organic light emitting display apparatus according to claim 1, Fig. 13 wherein the undercut area has a closed-loop structure in the transmission area (e.g. the circular structure).  
Regarding claim 6, Han et al. Figs. 7 and 13 discloses the transparent organic light emitting display apparatus according to claim 5, wherein the closed-loop structure of the undercut area corresponds to one pixel (e.g. the circular structure).  
Regarding claim 7, Han et al. Figs. 7 and 13 discloses the transparent organic light emitting display apparatus according to claim 5, wherein the closed-loop structure of the undercut area corresponds to multiple pixels (e.g. the circular structure). 
Regarding claim 8, Han et al. Fig. 7 discloses the transparent organic light emitting display apparatus according to claim 1, wherein the transmission area further includes an interlayer dielectric layer 205 disposed below the planarization layer 207, 
Regarding claim 9, Han et al. Fig. 7 discloses the transparent organic light emitting display apparatus according to claim 8, wherein a taper angle of the indented area of the interlayer dielectric layer in the undercut area is greater than 90 degrees. Fig. 11 reasonably discloses a tapered angle of indented and suggests to one of ordinary skill in the art that a tapered angle of the PT1 is greater than 90 degrees. MPEP 2125.I.
Regarding claim 14, Han et al. Fig. 7 discloses the transparent organic light emitting display apparatus according to claim 1, wherein the transmission area further includes an emission layer 222, a cathode electrode 223, and a second protection layer 225 all covering the overhanging portion of the planarization layer.  
Regarding claim 17, Han et al. Fig. 7 discloses the transparent organic light emitting display apparatus according to claim 1, wherein the transmission area includes a plurality of the undercut areas (e.g. area under PT1, PT2, PT3), and is bendable [0061].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. US 2020/0106045.
Regarding claim 2, Han et al. Fig. 7 discloses the transparent organic light emitting display apparatus according to claim 1. Han et al. is silent as to wherein the undercut area is formed to have at least one line pattern in the transmission area.  The one line pattern in the transmission area of the undercut area is considered an obvious design choice and is not patentable unless unobvious or unexpected results are obtained from these changes. It appears that these changes produce no functional differences and therefore would have been obvious. MPEP 2144.04.B. 
Regarding claim 3. The transparent organic light emitting display apparatus according to claim 2, wherein the at least one line pattern of the undercut area corresponds to one pixel.  Han et al. is silent as to wherein the undercut area is formed to have at least one line pattern in the transmission area.  The one line pattern in the transmission area of the undercut area is considered an obvious design choice and is not patentable unless unobvious or unexpected results are obtained from these changes. It appears that these changes produce no functional differences and therefore would have been obvious. MPEP 2144.04.B. 
claim 4. The transparent organic light emitting display apparatus according to claim 2, wherein the at least one line pattern of the undercut area corresponds to multiple pixels.  Han et al. is silent as to wherein the undercut area is formed to have at least one line pattern in the transmission area.  The one line pattern in the transmission area of the undercut area is considered an obvious design choice and is not patentable unless unobvious or unexpected results are obtained from these changes. It appears that these changes produce no functional differences and therefore would have been obvious. MPEP 2144.04.B. 


Allowable Subject Matter
Claims 10-13, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801.  The examiner can normally be reached on M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898